           Entered on Docket December 27, 2019                   Below is the Order of the Court.


 1

 2                                                                _____________________
                                                                  Brian D. Lynch
 3                                                                U.S. Bankruptcy Judge
                                                                  (Dated as of Entered on Docket date above)
 4      The Debtor shall cause a copy of this Order to be mailed to the Department of Health.

 5

 6
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
      ____________________________________________________________________________
 7                              WESTERN DISTRICT COURT OF WASHINGTON

 8
     Re:                            )
 9                                  )                         In Chapter 7 Proceeding
     Kenya Joseph                   )                         No. 17-40046BDL
10                                  )
                                    )                        Ex Parte ORDER
11              Debtor              )                        REOPENING CASE
                                    )                        TO ADD CREDITOR
                                    )
12
     ______________________________ )
13
             IT IS HEREBY ORDERED that the court shall reopen the Debtor’s case to allow Department of
14
     Health to be added as a creditor. The case may reclose in 20 days from the date of this order.
15
                                                 ///End of Order///
16

17
     Presented by:
18
     /s/ Ellen Ann Brown
19   Ellen Ann Brown
     Attorney at Law
20

21

22

23

24

25
                                                                          BROWN and SEELYE PLLC
                                                                             744 South Fawcett Ave.
                                                                             Tacoma, WA 98402
                                                                                253-573-1958
                                                                              Fax 253-274-1200
